DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1 and 5 were amended and claims 3, 4, 6 and 9 were canceled in the response filed on 3/21/2022.  Claims 1, 2, 5, 7, 8, and 10-12 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
Claim 1 comprises the following limitation in the definition for compound () (lines 6 and 7 under the structure of formula ):

    PNG
    media_image1.png
    86
    625
    media_image1.png
    Greyscale
.	
	These lines were deleted and replaced by the following: 
--	Ryb1 is a hydrogen atom or a C6-14 aryl group,
	Ryb2 is a C6-14 aryl group,				--.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy E. Schmid on 5/17/2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see p. 5-6, filed 3/21/2022, with respect to the 35 USC 103 rejections of:
i) claims 1-8, 11, and 12 as being unpatentable over JP2015143199 (JP ‘199); 
ii) claim 9 as being unpatentable over JP ‘199 in view of Wu;
iii) claim 10 as being unpatentable over JP ‘199 in view of JP 2008105956 (JP ‘956) (see p. 2-12 of the OA dated 12/21/2021) have been fully considered and are persuasive. 
The Applicant argues that including the double bonding containing compound of formula () in the claimed process produces the unexpected effect that the yields produced in the examples of JP ‘199 can be maintained by using 50% less catalyst.  In addition to the examples mentioned in the response by the Applicant, the instant examples also appear to maintain the yields produced in the examples of JP ‘199 wherein 0.5 mol% of catalyst is used.  This effect is unexpected, especially in view of the comparative examples in the specification as filed.  Therefore, the rejections are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622